DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 12 February 2021.  Claims 1, 15, and 20 have been amended.  Claims 1 through 20 are pending and have been examined. 
Response to Amendment
Amendments to claims 1, 15, and 20 have been entered. 
Applicant’s amendments to claims 1, 15, and 20 are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendments. 
Applicant’s amendments to claims 1, 15, and 20 have been fully considered.  Examiner has established new grounds of rejection as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the final office action mailed on 20 November 2020 have been fully considered but are not persuasive. Applicant asserts that “the telemetry packets” of TAL et al. are not device groups or executable code as set forth in the claim, and further that the reference fails to teach or suggest a plurality of records that associate “a device group” and “the one or more sets of executable code that are incorporated into the blockchain”, and that the ID for device group is obtained based on reception of a message from a computing device that includes a sensor.  Examiner respectfully disagrees.  TAL et al. specifically teaches: In some embodiments, system 400 may act or function as a hub that servers a plurality of sensors and/or a plurality of TMUs 300. TAL et al. [para. 0065]. … “data in a blockchain transaction or message may further include metadata, e.g., the time the message was generated and/or sent, the length or size of the message, information related to a sender (e.g., a media access control (MAC) address of TMU 300) and so on.  TAL et al. [para. 0075].  The language of the cited reference states that metadata including device mac addresses is collected.  Therefore a “plurality of records” associated with a device group and the executable code incorporated into the blockchain are specifically taught by the reference TAL et al.  Examiner has cited to Mercuri et al., which also discloses the recited limitation. (see updated rejection below).  
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. Applicant asserts that amended claims are patent eligible because the claimed subject matter provides “a technical solution in the form of the technical implementation” of the claimed subject matter through how sensor data is provided to the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea of processing a transaction or tasks without significantly more. Independent claim 1 recites a system, independent claim 15 recites a process, and independent claim 20 recites a product.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Taking claim 1 as representative, claim 1 recites at least the following limitations:  communicating with a plurality of systems; storing a copy of a blockchain of a distributed 
The recited limitations for generating blockchain transactions and executing a modeled process model, and executing at least one of the modeled tasks, describe an abstract idea of sending and receiving task related information.  Because the data analysis steps are recited at a high level of generality such that they could be performed in the human mind, the claim falls 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception is not integrated into a practical application.  The additional elements, e.g., a processing system, transceiver, sensors, an event bus, and computer storage system are recited at a high level of generality.  The specification at paragraph [00105] states: “It will be appreciated that as used herein, the terms system, subsystem, service, engine, module, programmed logic circuitry, and the like may be implemented as any suitable combination of software, hardware, firmware, and/or the like.” This generic limitation is no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  See MPEP 2106.05(f).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Additionally, the claims do not reflect an improvement in the functioning of a 
The limitations for receiving electronic data messages; storing a copy of a blockchain, a plurality of blockchain participant identifiers, associations between a device group and one or more sets of executable code that are incorporated into the blockchain; obtaining device group identifiers; and publishing the generated blockchain transactions are forms of data gathering, storing, and reporting that are forms of insignificant extra-solution activity.  The courts have found mere data gathering (i.e. receiving an input identifying an element of a plurality of elements) is extra-solution activity. See MPEP 2106.05(g).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, Claim 1 is directed to an abstract idea without practical application.   
Dependent claims 2 through 14 and 16 through 19 include the abstract ideas of the independent claims. The dependent claims recite the following additional limitations: measuring physical properties associated with the resource that is tracked; transmitting electronic data messages at first timed intervals and/or while a network connection is available; performing validation and/or generating blockchain transactions at second timed intervals and/or receipt of electronic data messages; storing multiple different sets of programmed rules 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  
Independent Claims 15 (Process) and Claim 20 (Product) recite limitations that are substantially similar to claim 1 and are therefore rejected based on the same reasoning and rationale applied to Claim 1 above.  The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 15 and 20, and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 4, and 6 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAL et al. (US 2018/0220278) in view of Mercuri et al. (US 2019/0013948).
Regarding Amended Claim 1, TAL et al. discloses an electronic resource tracking and storage computer system that is configured to communicate with a plurality of computing systems operated by different respective participants, each said computing system storing a copy of a blockchain of a distributed blockchain computing system and having associated therewith a computing device including at least one sensor, the blockchain including one or more sets of generated executable code, the electronic resource tracking and storage computer system comprising: a computer storage system configured to store: (Generating the first blockchain message may include storing in the first blockchain message at least a portion of the telemetry packet. Generating the second blockchain message may be based on information in the telemetry packet and information obtained from at least one additional source.  … The 
TAL et al. discloses the system configured to store a plurality of blockchain participant identifiers, each said blockchain participant identifier being associated with a corresponding one of the plural different participants; and a plurality of records that each store an association between: 1) a corresponding device group that includes a plurality of the respective computing devices involved in performing a process that is modeled in an external process modeling computer system, and 2) the one or more sets of executable code that are incorporated into the blockchain; (In some embodiments, a blockchain message may cause execution of a smart-contract process, the smart-contract process including relating data in a blockchain message to at least one predefined criterion.   TAL et al. [para. 0009]. … For example, executable code 125 may be an application that generates a telemetry packet based on information received from at least one sensor, generates, based on information in the telemetry packet, a blockchain message usable for verifying an authenticity and/or integrity of the information in the  Wallets 144 may include cryptographic keys 150 used to communicate with a network, sign blockchain transactions or authenticate the trackers identity vis-a-vis a server. … Generally, keys 143 and 150 may be any code, token or value used for cryptocoins (crypto coins or crypto-coins), blockchain transactions as known in the art. … telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 may be files, tables, lists or other objects in a database in storage system 140, or they may be memory segments in memory 120.  TAL et al. [para. 0035-0036, 0043]. … For example, controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like. … An association of a telemetry packet 310 with a blockchain transaction 312 may include, or be realized by, including, in the blockchain transaction 312, concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes the associated telemetry packet 310.   TAL et al. [para. 0049-0051]. … In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. This contract may, in turn, check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. TAL et al. [para. 0054-0059]. … A blockchain transaction generated, sent and stored as described may include any data and/or metadata. For example, data in a blockchain transaction or message may include sensor data, e.g., temperature, location, humidity and so on and data in a blockchain transaction or message may further include metadata, e.g., the time the message was generated and/or sent, the length or size of the message, information related to a sender (e.g., a media access control (MAC) address of TMU 300) and so on. TAL et al. [para. 0075]);  For examining purposes, Examiner construes the smart contract process discloses by TAL et al. as equivalent to “a process that is modeled in an external process modeling computer system.”
Although TAL et al. discloses the limitations stated above, Mercuri et al. is cited as additionally disclosing the recited limitations. (A blockchain object may be a smart contract deployed on a blockchain. … In an example, a blockchain object may be a smartlet that regulates an interaction between two or more participants for a specified objective.  … The blockchain object may contain machine-readable instructions that govern the interactions of the blockchain object. … The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address. Mercuri et al. [para. 0023-0026; Fig. 3, 4A, 10]. … An IoT device may be any device that is part of an IoT system that can generate an event associated with the IoT system, such as IoT sensors, controllers, IoT hubs, etc. Mercuri et al. [para. 0028]. … the virtual machines may be dynamically established and configured within one or more nodes of a data center. As illustrated herein, node 232 and node 234 may be any form of computing devices.  Mercuri et al. [para. 0036, 0046-0047]. …  In an example, the API 106 may allow the system 100 to receive events at the event stack 104 from the user interface 142. The events may in examples identify a participant (e.g., a participant), provide authorization to interact with a blockchain object 108, identify a list of currently associated blockchain objects, … the blockchain object 108 details such as owner, the participants allowed to interact, offer price, etc. Mercuri et al. [para. 0052-0053, 0055-0056, 0064]. … In an example the participant's off-chain identity may be a user specific ID that is associated with one or more external ids. For example, an id that maps to the Azure Active Directory, a mac address for a device, an active directory service on a machine or the like.  Mercuri et al. [para. 0075].  …the analytics service 132 may use the configuration file 198 and events in the off-chain storage 110 (e.g., the data repository 179) to transform the events in a blockchain for modeling. … the off-chain storage 110 includes the data repository 179 to store values of parameters described in the configuration file 198. The analytics service 132 retrieves events from the data repository 179 for model building, and groups the events according to persona, role or the like. Mercuri et al. [para. 0137-0139]).  It would have been obvious to one of ordinary skill in the art of IoT systems and blockchain transaction before the effective filing date of the claimed invention to modify the teachings of TAL et al. to include the device identifying features of Mercuri et al. in order to protect data and records. Mercuri et al. [para. 0003].
TAL et al. fails to explicitly disclose the system comprising computing devices involved in performing a process that is modeled in an external process modeling computer system in connection with a plurality of modeled events that are linked together for the performed process.  Mercuri et al. discloses these limitations. (…the analytics service 132 may use the configuration file 198 and events in the off-chain storage 110 (e.g., the data repository 179) to transform the events in a blockchain for modeling. … the off-chain storage 110 includes the data repository 179 to store values of parameters described in the configuration file 198. The analytics service 132 retrieves events from the data repository 179 for model building, and groups the events according to persona, role or the like. Mercuri et al. [para. 0137-0139]).  It would have been obvious to one of ordinary skill in the art of using blockchain technology to trigger an external process management system to modify the system of TAL et al. to include 
a transceiver configured to receive, from the computing devices, electronic data messages; and a processing system that includes at least one hardware processor coupled to the computer storage system and the transceiver, (For example, units or modules described herein, e.g., tracker/monitor unit (TMU) 300, base station 316, computer 324 and server 326 (all of which are shown in FIG. 3B and described herein), may be, or may include, controller 105, memory 120 and executable code 125. TAL et al. [0033]);
the processing system being configured to: receive, via the transceiver and from the computing devices, the electronic data messages that include values from the respective sensor(s) connected thereto, (In some embodiments, both the block chain transaction 312 and the encrypted telemetry 310 are sent through cellular base station 316 and its cellular antenna 318 to network 314 and from there the telemetry packet 310 is communicated to server 326 that stores it in database 328. TAL et al. [para. 0053]),
the electronic data messages signed by their respective transmitting computing devices and/or associated participants; -3- 3038516Vijay Anand CHIDAMBARAM et al.Atty Docket No.: AC-5135-0168(As shown by block 508, process or flow 501 may include signing a transaction, according the blockchain protocol, and sending a blockchain transaction that includes the concise information generated as shown by block 506. Tal et al. [para. 0070, 0073; Fig. 5]); Appln. No. 16/136,780 
based on reception of the electronic data messages, obtain respective device group identifiers that identify which one of multiple different device groups, included in the plurality of records, the respective transmitting computing device belongs to; based on reception of the received electronic data messages, dynamically generate blockchain transactions that are to one or more sets of executable code that are associated with the obtained device group identifier, the generated blockchain transactions including the value(s) from the respective sensor(s); publish the generated blockchain transactions to the blockchain computing systems for inclusion in the copies of the blockchain stored thereon to execute the one or more sets of executable code on the blockchain; (TAL et al. [para. 0053-0055]. … In some embodiments, a method of sending sensor information from a device may include: reading, by a controller in a device, sensor information from a sensor; generating, by the controller, a blockchain message based on the sensor information; signing, by the controller, the blockchain message; sending, by the controller, the message to a blockchain node within a blockchain network; and adding a block to a blockchain database, by a blockchain miner node associated with said network and based on the blockchain message. For example, TMU 300 may read sensor information from temperature sensor 301, generate and sign a blockchain transaction 312 as described, and send blockchain transaction 312 to one of miner nodes 320. One of miner nodes 320 may add a block to a blockchain database based on blockchain message 312. …  In some embodiments, a blockchain message may cause execution of a process
based on execution of the one or more sets of generated executable code by the blockchain, emit events to an event bus monitored by a modeled process management system, the emitted events including information related to results execution of the executable code on the blockchain and being structured to selectively trigger the modeled process management system to automatically implement execute at least one of the modeled tasks in dependence on the results of the execution; (In some embodiments, system 400 may act or function as a hub that servers a plurality of sensors and/or a plurality of TMUs 300. For example, a shipment may include one or more containers with a plurality of sensors or a plurality of TMUs 300 and the plurality of sensors or TMUs 300 may communicate with system or hub 400. For example, system 400 may receive sensor data from a plurality of sensors or TMUs 300 and generate blockchain transactions 312 and/or encrypted telemetry packets 310 based on the received sensor data.  TAL et al. [para. 0062]. … In some embodiments the blockchain transaction generated and signed at step 508 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. The smart contract (or a process based on the smart contract, also referred to herein as a smart contract process) may, in turn, check the validity of the data, based on a previously defined set of criteria and the process may perform an action based on the criteria. The action may comprise a financial transaction, a notification message or an operation, execution or invocation of yet another smart contract. … As shown by the arrow connecting blocks 510 and 514, process or flow 503 may start, or be triggered, by a reception of a telemetry packet sent as shown by block
TAL et al. fails to explicitly disclose the system comprising the external process modeling computer system that includes at least one hardware processor that is configured to:  execute the modeled process model; receive the emitted events including information related to execution of the executable code on the blockchain.  Mercuri et al. discloses these limitations. (…the analytics service 132 may use the configuration file 198 and events in the off-chain storage 110 (e.g., the data repository 179) to transform the events in a blockchain for modeling. … the off-chain storage 110 includes the data repository 179 to store values of parameters described in the configuration file 198. The analytics service 132 retrieves events from the data repository 179 for model building, and groups the events according to persona, role or the like. Mercuri et al. [para. 0063, 0137-0139]. … The methods are described as being performed by the system 100, such as the system 100 shown in FIG. 3, but the methods may be performed by other systems. The methods and operations described herein may be performed by one or more servers or other types of computers including at least one processor executing machine-readable instructions stored on a non-transitory computer readable medium. Mercuri et al. [para. 0153]).  It would have been obvious to one of ordinary skill in the art of using blockchain technology to trigger an external process management system to modify the system of TAL et al. to include the external process modeling system taught by Mercuri et al. in order to protect data and records. Mercuri et al. [para. 0003].
 automatically execute at least one of the modeled tasks of the executing modeled process in dependence on reception of the emitted events. (In some embodiments the blockchain transaction generated and signed at step 508 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. … For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods). If the detected temperature (as reported in the blockchain transaction) is out of bounds (as defined in the smart contract), the smart contract process may generate a penalty transaction to the shipper, etc.).  … Based on a location reported by TMU 300 a smart contract may check the distance of a shipment from its destination and… the smart contract (e.g., method2 described herein) may generate a financial transaction to the shipper wallet, thus automatically paying a shipper or sender for a shipment that has been successfully delivered. TAL et al. [para. 0072-0073]). 
Regarding Claim 2, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the sensors are configured to measure physical properties associated with the resource that is tracked. (A blockchain transaction generated, sent and stored as described may include any data and/or metadata. For example, data in a blockchain transaction or message may include sensor data, e.g., temperature, location, humidity and so on and data in a blockchain transaction or message may further include metadata, e.g., the time the message was generated and/or sent, the length or size of the message, information related to a sender (e.g., a media access control (MAC) address of TMU 300) and so on.  TAL et al. [para. 0075-0076]).
Regarding Claim 3, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the computing devices are configured to transmit electronic data messages at first timed intervals, and/or while a network connection to the transceiver is available. (Some embodiments (e.g., controller 105 in TMU 300) may track a container or shipment indoors. For example, controller 105 may determine a location of a shipment, within a building, by sending raw geolocation information to a network geolocation service such as Skyhook and based on information received from the network geolocation service. For example, using technology and services such as provided, for example, by Skyhook, a location of a shipment inside a building may be determined, e.g., using any of GPS data, data provided by cell towers, identifiers (e.g., service set identifiers (SSIDs) or WLAN ID), names and/or IP addresses of access points and the like as known in the art.  TAL et al. [para. 0078, 0083-0084; Fig. 3B].
Regarding Claim 4, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the processing system is configured to perform validation and/or generate blockchain transactions at second timed intervals and/or upon receipt of electronic data messages. (Embodiments of the invention enable verifying authenticity and integrity of data collected, obtained, computed and/or sent by a tracker or monitor unit. For example, embodiments of the invention enable verifying authenticity and integrity of data collected, obtained, computed and/or sent by TMU 300.  TAL et al. [para. 0085-0086]).
Regarding Amended Claim 6, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the one or more sets of executable code programmed rules are sequences of program logic incorporating the conditions to be met in programmatic form. (Executable code 125 may be executed by controller 105 possibly under control of an operating system. For example, executable code 125 may be an 
Regarding Amended Claim 7, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the one or more sets of executable code programmatic rules further include additional program logic unrelated to sensor data. (The blockchain transaction may include a cryptocurrency transaction between a wallet associated with the controller and a wallet associated with the server. In some embodiment the blockchain miner node is adapted to verify a blockchain transaction between the wallet associated with the controller and the wallet associated with the server.  TAL et al. [para. 0005]. … In some embodiments, blockchain transaction 312 (from TMU 300 to server 326) includes a transaction of a virtual coin (e.g., Bitcoin) from wallet 308 to one of wallets 330 and the blockchain transaction 312 further includes concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a specific telemetry packet 310.  TAL et al. [para. 0051, 0075]).
Regarding Claim 8, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein electronic data messages are encrypted with private keys of their respective transmitting computing devices and/or associated participants
Regarding Claim 9, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the processing system is further configured to decrypt received electronic data messages using a public key. (As shown by block 516, flow or process 503 may include receiving and storing a telemetry packet, e.g., server 326 receives an encrypted telemetry packet 310 from TMU 300, decrypts the received encrypted telemetry packet and stores a decrypted telemetry packet in database 328.  TAL et al. [para. 0076-0077]).
Regarding Claim 10, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein electronic data messages include "from" and "to" device and/or participant identifiers
Regarding Claim 11, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein electronic data messages include both structured data, and a payload separate from the structured data which is a hash value thereof. (Concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 may include a time stamp, a hash field, and any part or portion of data or information in the telemetry packet 310, for example, descriptive information in a blockchain transaction 312 may include sensor information (e.g., a temperature) and/or the GPS location. A hash field or value included in a blockchain transaction 312 may be computed, based on data in a telemetry packet 310, by a one-way function algorithm such as the Secure Hash Algorithm (SHA, e.g., standards FIPS PUB 180, 180-1, 180-2, 202) such that it is practically impossible to change the content in the telemetry packet 310 and keep the hash value valid. A hash value computed or calculated as described and included in blockchain transaction 312 uniquely identifies specific content in a telemetry packet 310.  TAL et al. [para. 0052]). 
Regarding Claim 12, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein electronic data messages include status of the resource. (As shown by block 518, flow or process 503 may include generating status information based on the telemetry packet received as shown by block 516. … Status information generated or collected by server 326 may include metadata such as time of reception of a telemetry packet, statistical data, alerts and/or any information that may be included in a report that may be generated at a later stage. The status information may contain a physical address based on partial location information (e.g., WiFi base stations), weather 
Regarding Claim 13, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein the modeled process management system is configured to subscribe to events published to the event bus as queues and/or topics. (In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. This contract may, in turn, check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. The action may comprise a financial transaction, a notification message or operation of yet another smart-contract.  TAL et al. [para. 0059, 0072]).
Regarding Claim 14, TAL et al. and Mercuri et al. combined disclose an electronic resource tracking and storage computer system, wherein events have associated event types, the event types being mapped to triggers associated with different modeled tasks in the modeled process. (The smart contract (or a process based on the smart contract, also referred to herein as a smart contract process) may, in turn, check the validity of the data, based on a previously defined set of criteria and the process may perform an action based on the criteria. The action may comprise a financial transaction, a notification message or an operation, execution or invocation of yet another smart contract. For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods). If the detected temperature (as reported in the blockchain transaction) is out of bounds 
Regarding Claims 15 through 19,  claims 15 through 19 recite limitations that are substantially similar to those of claims 1, 6, 7, 11, and 14 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15 through 19 are directed to a computer-implemented process, which is taught by TAL et al. at paragraph [0009, Abstract].
Regarding Amended Claim 20, claim 20 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 20 is directed to a non-transitory computer-readable storage medium tangibly storing a resource tracking program for use with a computer system that communicates with a plurality of computing systems, which is taught by TAL et al. at paragraph [0021, 0030-0031]: Memory 120 may be a computer or processor non-transitory readable medium, or a computer non-transitory storage medium, e.g., a RAM. Some embodiments may include a non-transitory storage medium having stored thereon instructions which when executed cause the processor to carry out methods disclosed herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TAL et al. (US 2018/0220278) in view of Mercuri et al. (US 2019/0013948), and in further view of Weber et al. (US 2020/0327498).
Regarding Claim 5, TAL et al. and Mercuri et al. combined fail to explicitly disclose an electronic resource tracking and storage computer system, wherein the computer storage system is configured to store multiple different sets of programmed rules applicable to different modeled processes that respectively include different modeled tasks. Although TAL et al. discloses a system comprising a plurality of executable code segments (TAL et al. [para. 0033, 0036; Fig. 3A]), TAL et al. and Mercuri et al. combined fail to explicitly disclose different modeled processes that respectively include different modeled tasks. Weber et al. discloses this limitation. (The translator 160 generates the script template 162 based on an input of a process specification 190. An example process model, which is a diagrammatic representation of a process specification 190 is shown in FIG. 3. The process specification 190 is comprised of a sequence of tasks and decision making logic that produce an output based on input parameters provided.  Weber et al. [para. 0079]. … The translator 160 contains a number of translation rules that can account for different types of elements. … Then, the translator 160 translates each element with its respective links (320-327), generating code (in this example it generates Solidity code, see above, as this is language used by Ethereum for writing smart contracts) based on the translation rules for different types of elements (see section on patterns of execution for the translator as detailed below).  … A majority of tasks can be matched to five different patterns of execution: sequence, parallel split, synchronisation, join, selection. Weber et al. [para. 0100-0104, 0107, 0157]).  It would have been obvious to one of ordinary skill in the different modeled processes that respectively include different modeled tasks as taught by Weber et al. in order to allow for coordination of business processes on the blockchain.  Weber et al. [Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kozloski (US 2018/0189732) - A system for producing a computer program code collaboratively using blockchain includes a plurality of computer nodes, the plurality of computer nodes forming a distributed network for collaborative work. Each of the computer nodes communicates directly with the others, and is operated by a user in accordance with a common smart contract.
Guttmann et al. (US 2018/0365575) - Systems and methods for employing inference models based on available processing resources are provided. For example, available processing resources information may be received, inference model may be selected (for example, based on the received information), and the selected inference model may be utilized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623